Citation Nr: 0704488	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  02-04 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for the lumbar spine disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served on active military duty from July 1963 
to July 1966.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from an October 2000 
rating decision issued by the Atlanta, Georgia Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
appellant has appealed the initial 20 percent rating that was 
assigned to the lumbar spine disability after service 
connection was granted.  As such, the guidance of Fenderson 
v. West, 12 Vet. App. 119 (1999) is for application.

This case was most recently remanded for additional 
development in April 2006.  The case has now been returned to 
the Board for appellate review.

The appellant submitted a request for a Central Office Board 
hearing in the VA Form 9 he submitted in April 2002.  The 
appellant was subsequently scheduled for a hearing at the 
Board in Washington, DC in January 2007; however the 
appellant failed to report for that hearing.  Because the 
appellant has neither submitted good cause for his failure to 
appear nor requested to reschedule the hearing, the request 
for a hearing is deemed withdrawn and the Board will continue 
with the appeal.  See 38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The appellant's service-connected lumbar spine disability 
is manifested by complaints of severe low back pain with 
spasms and with reduced activity due to the pain; there were 
objective clinical findings of moderate restriction of lumbar 
spine motion and degenerative disc changes from L4-S1.

2.  The level of disability produced by the appellant's 
lumbar spine disability is consistent with severe lumbosacral 
strain or severe intervertebral disc syndrome, but not 
pronounced intervertebral disc syndrome.

3.  The appellant does not have unfavorable ankylosis of the 
entire spine.  

4.  Incapacitating episodes having a total duration of at 
least six weeks during the past twelve months have not been 
shown.

5.  The disability of the lumbar spine is not so unusual as 
to render application of the regular schedular provisions 
impractical.


CONCLUSION OF LAW

The criteria for an initial evaluation of 40 percent, but not 
more, for the appellant's lumbar spine disability have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5235-
5243 (2006); Diagnostic Codes 5289, 5292, 5293, 5295 (2001); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was notified of the information necessary to 
substantiate his increased rating claim by correspondence 
dated in February 2005, and July 2005.  These documents 
informed the appellant of VA's duty to assist and what kinds 
of evidence the RO would help obtain.  

In those letters, the RO informed the appellant about what 
was needed to establish entitlement to an increased rating 
for his lumbar spine disability.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, VA obtained the 
appellant's VA outpatient medical records.  Private medical 
records were obtained and added to the claims file.  The 
appellant was afforded VA medical examinations.  He was 
scheduled for a Board hearing, but failed to appear.  The 
appellant was informed about the kind of evidence that was 
required and the kinds of assistance that VA would provide 
and he was supplied with the text of 38 C.F.R. § 3.159.  The 
appellant did not provide any information to VA concerning 
available treatment records that he wanted the RO to obtain 
for him that were not obtained.  The appellant was given more 
than one year in which to submit evidence after the RO gave 
him notification of his rights under the pertinent statute 
and regulations.  Therefore, there is no duty to assist or 
notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did not 
advise the appellant of such information relating to 
effective dates and disability ratings, the entire period 
from the date of the grant of service connection until the 
present is under appellate review.  The appellant was also 
provided with notice as to the clinical findings needed for 
higher evaluations for spinal disability, as well as the 
assistance VA would provide.  Proceeding with this matter in 
its current procedural posture would not therefore inure to 
the appellant's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for an increased evaluation, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board notes that the appellant appealed the initial 10 
evaluation for his lumbar spine disability.  The Court held, 
in Fenderson v. West, 12 Vet. App. 119 (1999), that evidence 
to be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the 
then-current severity of the disorder.  Cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In that decision, the 
Court also discussed the concept of "staging" ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the 
period(s) in question.  The lumbar spine issue before the 
Board is consequently taken to include whether there is any 
basis for a higher rating at any pertinent time, to include 
whether a higher rating currently is in order.

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Under 38 C.F.R. § 4.40 functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable.  In 
this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, at 262 
(1994).

The regulations used to evaluate diseases and injuries of the 
spine have changed twice since November 1995 effective date 
of the appellant's award of service connection for a lumbar 
spine disability.  These changes became effective on 
September 23, 2002, and on September 26, 2003.  See 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 
5291, 5292, 5293, 5294, 5295) (2002); 67 Fed. Reg. 54345 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a (Diagnostic 
Code 5293) (2003); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243 (2005))).

The applicable regulations in effect at the time of the 
appellant's initial rating effective in November 1995 
contained a number of Diagnostic Codes relating to the lumbar 
spine.  

A 40 percent evaluation was warranted for severe limitation 
of motion of the lumbar spine under Diagnostic Code 5292.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1995).  A 40 percent 
evaluation was warranted for a severe lumbosacral strain with 
listing of the whole spine, marked limitation of forward 
bending in a standing position, positive Goldthwaite's sign, 
marked limitation of flexion in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of a joint space, or some of the above with 
abnormal mobility on forced motion under Diagnostic Code 
5295.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1995).

Under Diagnostic Code 5293, a 40 percent evaluation was 
warranted for cases of severe intervertebral disc syndrome 
where there were recurring attacks with intermittent relief.  
A maximum 60 percent evaluation was available where there was 
pronounced intervertebral disc syndrome involving persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1995).

A 40 percent evaluation was warranted for favorable ankylosis 
of the lumbar spine and a 50 percent evaluation was warranted 
for unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (1995).

Effective from September 23, 2002, the criteria for rating 
intervertebral disc syndrome were changed.  67 Fed. Reg. 
54345-554349 (Aug. 22, 2002).  (The appellant was notified of 
these new criteria in the April 2006 Supplemental Statement 
of the Case).  Disc syndrome, under these criteria, is to be 
evaluated on the basis of incapacitating episodes over the 
previous 12 months or by combining separate ratings of its 
chronic orthopedic and neurologic manifestations, whichever 
method results in the higher rating.  Id.  Incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months warrant a 20 
percent rating, and incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months warrant a 40 percent rating.  Id.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
rating.  Id.  Incapacitating episodes are those of acute 
signs and symptoms that require bed rest prescribed by a 
physician and treatment by a physician.  Id.  "Chronic" 
orthopedic and neurologic manifestations means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  Id.  

The enumerated criteria for back disabilities set forth in 
VA's Schedule were changed, effective September 26, 2003.  68 
Fed. Reg. 51,454 (August 27, 2003).  (The appellant was 
notified of these new criteria in the April 2006 Supplemental 
Statement of the Case).  This change revised the spine 
criteria to "ensure that it uses current medical terminology 
and unambiguous criteria, and [to ensure] that it reflects 
medical advances that have occurred since the last review."  
It addition to renumbering the Diagnostic Codes, it also 
provides a new "General Rating Formula for Diseases and 
Injuries of the Spine," under which it is contemplated that 
all spine disabilities will be evaluated.  (Intervertebral 
disc syndrome will be rated under the general rating formula 
for the spine or under a formula for disc syndrome based on 
incapacitating episodes.)  Id.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  Effective 
September 26, 2003, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  A 
20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or when the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees, 
or when there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  (The 
combined range of motion refers to the sum of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined motion for the 
thoracolumbar spine is 240 degrees.)  68 Fed. Reg. 51454, 
51456-58 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  68 Fed. Reg. 51454, 51456 (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1)).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  68 
Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2)).

Another factor to consider is the degree of pain experienced 
by the veteran.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described 
to physicians his subjective complaints of chronic pain, 
spasms and pain on use.  Objective medical evidence shows 
findings of decreased range of motion, as well as some 
tenderness and occasional spasms.

The appellant contends that his lumbar spine disability is 
more severely disabling than the current (initial) evaluation 
reflects.  He maintains that his lumbar spine disability 
warrants an evaluation in excess of 20 percent.  

A CT scan accomplished in October 1995 revealed the presence 
of degenerative facet joints at L3-4 and L4-5, as well as 
indentation on the thecal sac on the left side at L2-3.  The 
appellant underwent MRI testing in February 1996; the test 
revealed degenerative disc disease at L4-5 and L5-S1.  An 
impression of lumbar strain with chronic sciatica and 
radiculopathy down the left leg was rendered.  Diagnoses 
rendered in April 1996, at the Southeast Regional Pain Center 
included chronic and severe lumbar neuritis, herniated lumbar 
disc L4-5 and possible left sciatica.  In May 1997, the 
appellant denied any changes in his bowel and bladder habits.  
On physical examination, there was decreased range of motion 
and weakness of the left leg.  In March 1998, dysthesia of 
the left lower leg and mild weakness of the left extensor 
hallucis longus were shown on physical examination.  
Chiropractic records dated between August 1996 and December 
1999 show limitation of motion of the lumbar spine to no more 
than a moderate degree.

The appellant underwent a VA medical examination in December 
1998; the examiner reviewed the claims file.  On physical 
examination, the appellant's back was minimally tender and he 
exhibited significantly decreased range of motion.  There was 
some motor weakness of lower extremity muscle groupings.  
There was also some decreased sensation on the left at the L5 
dermatome.  The examiner noted that no clear cut nerve root 
compression was demonstrated in the November 1998 MRI 
testing.  The examiner rendered an impression of some chronic 
L5 nerve root symptoms.  

In December 1999, a chiropractor rendered diagnoses of 
sciatica, left leg and intervertebral disc protrusion.  A 
subsequent letter from that chiropractor, dated in May 2003, 
indicated that the appellant had demonstrated moderate 
limitation of motion of the lumbar spine.  The chiropractor 
stated that the appellant's limitation of motion was due to 
muscle spasm, inflammation and pain.  He rendered a diagnosis 
of sciatica with radiculopathy causing myelopathy.

A VA treatment note dated in October 2003, indicates that 
there was no muscle atrophy.  The appellant appeared to have 
loss of the lumbar curve.  Reflexes were normal and straight 
leg raises were negative.  In February 2004, there was no 
paralumbar tenderness or scoliosis.  There was no atrophy of 
the extremities.  Straight leg raises were negative 
bilaterally.  

The appellant most recently underwent a VA medical 
examination in September 2005; the examiner reviewed the 
claims file.  The appellant reported losing one to two days 
of work every month for years due to flares of his back 
disability.  On physical examination, there was tenderness 
over the back muscles and sacro-iliac joint.  Slight to 
moderate limitation of motion was demonstrated.  Radiographic 
examination revealed muscle spasm and moderate degenerative 
disease.  

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, as well as due consideration to the 
provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the medical 
evidence does not show ankylosis of the lumbar spine.  
However, the evidence of record does demonstrate moderate 
limitation of the range of motion of the lumbar spine and the 
equivalent of severe recurring attacks with intermittent 
relief exacerbations.  The medical evidence of record also 
demonstrates the existence of muscle spasms and 
intervertebral disc protrusion.  Such findings would 
therefore warrant a 40 percent evaluation under Diagnostic 
Codes 5293 or 5295, but not more.  

In order for a higher evaluation to be awarded, the appellant 
would have to demonstrate pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, little 
intermittent relief.  However, while there is evidence of 
degenerative disc disease at L4-S1, there is no medical 
evidence showing that the appellant suffers from any 
intervertebral disc syndrome that is more than severe in 
degree (40 percent rating).  While the appellant demonstrated 
symptomatology commensurate with a 40 percent rating for 
severe intervertebral disc syndrome under Diagnostic Code 
5293, he has not demonstrated the pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy or other neurological findings appropriate 
to the site of the diseased disc required for a 60 percent 
evaluation under that Diagnostic Code.  The September 2005 VA 
examiner did not mention radiculopathy and the more recent VA 
and private medical treatment records show no muscle atrophy 
and normal neurological findings.  The appellant does not 
experience the pronounced symptoms such as the sciatic 
neuropathy that is so disabling as to allow for only little 
intermittent relief.  In addition, no ankylosis of the lumbar 
spine has been clinically demonstrated.  Therefore Diagnostic 
Codes 5293 and 5289 are not helpful to the appellant's case.  
The Board has also considered the degree of limitation of 
motion that the appellant has, which in this case is 
moderate.  Thus an evaluation in excess of 40 percent for the 
appellant's lumbar spine disability is not warranted.  
38 C.F.R. § 4.71a (2002).

As for the criteria that became effective in September 2002 
relative to disc syndrome, there is no indication that the 
appellant has suffered any incapacitating episodes as defined 
by the rating criteria.  While the appellant reported that he 
had lost 24 days of work per year, there is no medical 
evidence of record to indicate that any physician ordered 
bedrest for the appellant.  In addition, VA treatment records 
and VA examination reports do not reflect the appellant had 
experienced incapacitating episodes beyond two to three times 
per year lasting up to one week at a time, and he does not 
experience ankylosis of any segment.  Additionally, although 
he has had some radiating pain that might be treated as a 
neurologic symptom ratable under neurologic diagnostic 
criteria, it has not been present constantly, or nearly so as 
required by 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Doctors have even disagreed as whether or not neurological 
impairment exists as a result of back disability.

Again, the enumerated criteria for back disabilities set 
forth in VA's Schedule were changed, effective September 26, 
2003.  68 Fed. Reg. 51,454 (August 27, 2003).  (The appellant 
was notified of these new criteria in the April 2006 
Supplemental Statement of the Case).  A 40 percent evaluation 
requires that forward flexion of the thoracolumbar spine be 
limited to 30 degrees or less, or that there be favorable 
ankylosis of the thoracolumbar spine.  See 38 C.F.R. § 4.71a 
(2006).  The appellant has not demonstrated ankylosis of the 
lumbar spine nor has he demonstrated forward flexion limited 
to 30 degrees.  For example, the appellant exhibited forward 
flexion of 60 degrees in September 2005.  

Another factor to consider is the degree of pain experienced 
by the claimant.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has continually 
described to physicians his subjective complaints of chronic 
pain and pain on use, and objective medical evidence has 
indicated the existence of spasms, tenderness and pain on 
motion.  The appellant has also reported additional 
limitation of function during flare-ups.  Furthermore, the 
appellant had consistently complained of low back pain that 
was worsened upon use.

Examining the evidence summarized above, and allowing the 
appellant the benefit of the doubt, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, as well as due consideration to the 
provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the medical 
evidence of record shows that the appellant's lumbar 
symptomatology does approximate the schedular criteria for an 
evaluation of 40 percent, but not more.  The pain and 
functional limitations caused by the lumbar spine disorder 
are contemplated in the evaluation for the symptomatology of 
the lumbar spine that is represented by the 40 percent 
rating.  Additionally, there was no suggestion in the record 
that his pain and the functional loss caused thereby equate 
to any disability greater than contemplated by the 40 rating 
discussed above.  

Consideration has been given to assigning separate ratings 
for the lumbar spine disability under the various diagnostic 
codes.  It is concluded that such a result would violate the 
provisions of 38 C.F.R. § 4.14, which prohibit the 
pyramiding.  It is the Board's reading of these provisions 
that the codes in question all contemplate limitations due to 
pain, orthopedic and neurologic, of the low back.  There is 
no "entirely different function" affected by the neurologic 
versus the orthopedic findings that would warrant a separate 
evaluation in either instance.  See 38 C.F.R. § 4.55; Esteban 
v. Brown, 6 Vet. App. 259 (1994).  The pain and functional 
limitations caused by the lumbar spine disability are 
contemplated in the 40 percent rating that has been assigned.  
Thus, 38 C.F.R. § 4.40, et seq. do not provide basis for the 
assigning of a separate disability rating for that 
disability.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the lumbar spine 
disability may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected low back disability addressed above has presented 
such an unusual or exceptional disability picture at any time 
as to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluation in this case is inadequate.  As discussed above, 
there are higher ratings for spine disabilities, but the 
required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required any hospitalization for his 
service-connected lumbar spine disability, and he has not 
demonstrated marked interference with employment that is 
wholly due to the lumbar spine disability.  

There is no objective evidence of any symptoms due to his 
service-connected back disability that are not contemplated 
by the rating criteria.  Consequently, the Board concludes 
that referral of this case for consideration of the 
assignment of an extraschedular rating is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).  (When evaluating an rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)

Because this is an appeal from the initial rating for the low 
back disability, the Board has considered whether a "staged" 
rating is appropriate.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  As noted in the discussion above, an 
initial 40 percent rating is warranted throughout-from 
November 24, 1995, to the present.


ORDER

An initial evaluation of 40 percent, but not more, for the 
lumbar spine disability is granted, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


